                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE


   CALEB BASSETT, et al.

   v.                                                  Case No.: 3:21−cv−00152−KAC−DCP
                                                       District Judge Katherine A Crytzer
   HERBERT H SLATERY, et al.




                                                      ORDER

       The parties are ON NOTICE that a United States Magistrate Judge is available to conduct all proceedings
   in this case and to order the entry of a final judgment pursuant to 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, and
   E.D. Tenn. L.R. 7.5 & 72.3. The magistrate judges do not have to delay civil cases for felony trials; therefore,
   firm trial dates are more likely in the event that the parties consent.

       Counsel for all parties are ORDERED to discuss among themselves − and with their clients − the
   possibility of consenting to the exercise of a magistrate judge's authority in this action. As soon as
   practicable, and in any event no later than 45 days from the date of this Order, the parties are
   DIRECTED to complete the attached form and file it using the Court's electronic case filing system. When
   filing the Notice, the submitting party should use the "Notice of Consent / Non−Consent" event in the
   electronic case filing system. Should all parties consent, every effort will be made to schedule the trial
   promptly before the magistrate judge.

      The Court may, in some cases, enter a scheduling order prior to the expiration of the 45−day period
   provided herein. Nonetheless, the parties may consent to the authority of a magistrate judge after entry of the
   Court's scheduling order. In that event, upon the parties' request and in the discretion of the presiding
   magistrate judge, a new scheduling order may be entered.




   SO ORDERED: August 17, 2021




                                                                      s/Katherine A Crytzer

                                                                      UNITED STATES DISTRICT JUDGE




Case 3:21-cv-00152-KAC-DCP Document 16 Filed 08/17/21 Page 1 of 1 PageID #: 109
